DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 26, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (JP 2004129369 A, the machine translation of which has been provided) in view of Leachman et al. (US 2011/0314659 A1).
RE claim 21, Yamamura teaches a rotor 4 (Fig.1, 6-11 and translation ¶ 7) comprising: a rotor core 19; a cover 20 disposed above the rotor core 19; a magnet 8 disposed on an outer circumferential surface of the rotor core 19; and a can member 10 which accommodates the rotor core 19 and the magnet 8 (Fig.8) and is combined with the cover 20, wherein the cover 20 comprises a plurality of guides 20a extending downward (Figs.8-10), wherein the guides 20a are arranged on the outer circumferential surface of the rotor core 19 and arranged inside the can member 10  (Fig.9), wherein the can member 10 comprises at least one protrusion portion (P) which protrudes from an edge and is combined with the cover 20 (Fig.8), wherein the cover 20 comprises a cover body (Fig.1) including an annular inner portion (IP) and an outer portion (OP) formed outside the inner portion (see annotated Fig.11 below).
[AltContent: arrow][AltContent: textbox ((OP))][AltContent: textbox ((IP))][AltContent: arrow]
    PNG
    media_image1.png
    344
    428
    media_image1.png
    Greyscale


[AltContent: textbox (Flange (P2))][AltContent: arrow][AltContent: textbox (Protrusion (P))][AltContent: arrow] 
    PNG
    media_image2.png
    373
    367
    media_image2.png
    Greyscale


Yamamura does not teach the outer portion is formed to be higher than the inner portion on the basis of an axial direction of the rotor core.
Leachman teaches cover 50 includes outer portion 84 is formed to be higher than the inner portion 80 (Figs.3, 4) on the basis of an axial direction (A-A’) of the rotor core 58 (Figs.2-4), thus improving the rotational balance of the assembly (¶ 20). Leachman further suggests that the size/shape of the end ring can be adjusted to compensate for rotational imbalance within the rotor assembly (¶ 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamura by having the outer 

RE claim 22/21, Yamamura in view of Leachman has been discussed above. Yamamura further teaches the can member 10 comprises a cylindrical body 10 which surrounds the magnet 8, and the protrusion portion (P) is formed on any one side of the body (Fig.8).

RE claim 23/22, Yamamura in view of Leachman has been discussed above. Yamamura further teaches a flange portion (P2) which is formed on the other side of the body 10 and internally faces a center of the can member 10 (Fig.8).

RE claim 26/21, Yamamura in view of Leachman has been discussed above. Yamamura further teaches the protrusion portion (P) is combined with the outer portion (outer portion of cover 20, see Fig.8).

RE claim 35/21, Yamamura in view of Leachman has been discussed above. Yamamura further teaches the cover 20 comprises a plurality of guides 20a which extend downward from the cover body (Figs.8, 10, 11).

RE claim 39, Yamamura teaches a motor 1 (Fig.1 and ¶ 8) comprising: a stator 3; a rotor 4 disposed inside the stator 3; a shaft 18 couple to the rotor 4; wherein the rotor 4 comprises: a rotor core 19; a cover 20 disposed above the rotor core 19; a magnet 8 
Yamamura does not teach the outer portion is formed to be higher than the inner portion on the basis of an axial direction of the rotor core.
Leachman teaches cover 50 includes outer portion 84 is formed to be higher than the inner portion 80 (Figs.3, 4) on the basis of an axial direction (A-A’) of the rotor core 58 (Figs.2-4), thus improving the rotational balance of the assembly (¶ 20). Leachman further suggests that the size/shape of the end ring can be adjusted to compensate for rotational imbalance within the rotor assembly (¶ 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamura by having the outer portion is formed to be higher than the inner portion on the basis of an axial direction of the rotor core, as taught by Leachman, for the same reasons as discussed above.

Allowable Subject Matter
Claims 24, 25, 27-34 and 36-38	 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 24/21, the prior-art does not teach, inter alia, the protrusion portion is located in a center of the magnet on the basis of a circumferential direction of the rotor core.
RE claim 25/21, the prior-art does not teach, inter alia, the number of such protrusion portions is equal to the number of the magnets.
RE claim 27/26, the prior-art does not teach, inter alia, the outer portion comprises an inclined surface formed to be gradually inclined toward a center of the rotor core.
Claim 28 is allowable for their dependency on claim 27.
RE claim 29/21, the prior-art does not teach, inter alia, the cover comprises a stopper including a protruding column portion and a fixing portion extending from the column portion, and wherein the fixing portion is disposed above the protrusion portion combined with the cover in a radial direction from a center of the rotor core.
Claims 30-33, 34, 36 are allowable for their dependency on claim 29.
RE claim 37/21, the prior-art does not teach, inter alia, the cover includes a cover body and a stopper, and wherein the stopper comprises a fixing portion disposed above the protrusion portion combined with the cover in a radial direction from a center of the rotor core.
Claim 38 is allowable for their dependency on claim 37.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834